Motion for reargument granted and the order of this court entered on January 30, 1975 (47 AD2d 598) is recalled and vacated and, upon reargument, the order of the Supreme Court, New York County, entered on May 22, 1974, which denied petitioner’s motion for a stay of arbitration, is unanimously reversed, on the law, and the motion granted. Appellant shall recover of respondents $40 costs and disbursements of the appeal. The claimant seeks arbitration pursuant to the terms of the New York automobile accident indemnification endorsement contained in the subject policy issued by petitioner. However, since the accident occurred in the State of Florida, the endorsement is not applicable. (Matter of Sentry Ins. Co. (Amsel), 36 NY2d 291.) Concur—Markewich, J. P., Lupiano, Tilzer, Capozzoli and Yesawich, JJ.